UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7241



ADI SUPREME GOD ALLAH, a/k/a Albert Jones,

                                              Plaintiff - Appellant,
          versus


MICHAEL MOORE; WILLIAM D. CATOE; GEORGE
MARTIN, III; WILLIAM DAVIS; DENNIS DUNLAP;
PORCHER, Major; W. RAY REESE; PAUL BUTLER;
FISHER, Captain; ROGERS, Sergeant; SUTTON,
Sergeant; STUCKEY, Sergeant; JOHNSON, Lieu-
tenant; HICKMON, Officer; DARLENE MILLER, Of-
ficer; H. ROBERTS, Officer; HANCOCK, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CA-97-771-2-11AJ)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adi Supreme God Allah, Appellant Pro Se. Michael Stephen Pauley,
Paul H. Derrick, LIDE, MONTGOMERY, POTTS, P.C., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Adi Supreme God Allah appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998), complaint.

Allah’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).        The magistrate judge recommended

that relief be denied and advised Allah that failure to file spe-

cific, timely objections to this recommendation could waive appel-

late review of a district court order based upon the recommenda-

tion. Despite this warning, Allah filed only general objections to

the issues specifically raised on appeal. This general objection is

insufficient to preserve appellate review of Appellant's claims.

See Thomas v. Arn, 474 U.S. 140, 147-48 (1985); Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

      Specific objections to the magistrate judge’s report and

recommendation are necessary in order to focus the court’s atten-

tion on disputed issues, Thomas, 474 U.S. at 147-48, and to pre-

serve appellate review of the substance of that recommendation when

the parties have been warned that failure to specifically object

will waive appellate review.    See Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985).     Allah waived appellate review by failing

to   raise   specific   objections   after   receiving   proper   notice.

Accordingly, we affirm the order of the district court.           We deny

Allah’s motion for appointment of counsel.       We dispense with oral

argument because the facts and legal contentions are adequately


                                     2
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3